Citation Nr: 1446910	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-47 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip condition.
 
2.  Entitlement to service connection for right leg condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the Army National Guard from May 12, 1980 to July 12, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2013.

The Board remanded the claim in December 2013 for further development and consideration. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the appellant's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative evidence indicates the appellant's current right hip and right leg disabilities are not related to his military service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 101, 106, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).

2.  The requirements for establishing service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 101, 106, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by letter dated in January 2007. 

Concerning the duty to assist, the record includes service personnel records, service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and hearing testimony.  

The appellant was afforded a hearing before a VLJ in August 2013, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the appellant testified as to  the events in service, his symptomatology, and his treatment history.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the appellant testified as to those elements.  As such, the Board finds that there is no prejudice to the appellant in deciding this case and that no further action pursuant to Bryant is necessary.

The Board remanded the claim in December 2013 to obtain additional treatment  and service personnel records.  Although additional pertinent records were obtained, no treatment or personnel records relating to any service prior to March 1980 was obtained.  A formal finding of unavailability of these records was made in August 2014 and the Veteran was informed of the types of pertinent evidence he could submit.  However, he has not submitted additional evidence.  The agency of original jurisdiction has substantially complied with the December 2013 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Of record is DD Form 214 for his May to July 1980 ACDUTRA, showing he entered active duty in Charleston, South Carolina, as a basic trainee and was separated from Fort Gordon, Georgia because he did not meet procurement medical fitness standards.  This DD Form 214 shows no prior active service and one month and 15 days of prior inactive service.  In addition, National Guard Bureau Report  of Separation and Record of Service (NGB Form 22) reflects that the appellant did not have any service before May 1980.  An Enlistment/Reenlistment Agreement - Armed Forces of the United States (DD Form 4) dated March 17, 1980, noted that the appellant had no prior active or inactive military service. 

The appellant's service entrance examination dated March 17, 1980 is of record.  A scar of the entire length of the right lateral thigh was noted.  A Medical Condition-Physical Profile Record (DA Form 3349) dated May 30, 1980, noted that the appellant was to be medically discharged from service due to a status post leg fracture.  A June 1980 X-ray report noted an old fracture, right lower extremity.  An Entrance Physical Standards Board (EPSBD) Proceedings (DA Form 4707) dated June 19, 1980, noted that the appellant complained of pain and tenderness over the right hip.  The appellant sustained "an injury to his right leg approximately years ago.  He subsequently underwent an open reduction and insertion of Richardson screw and plate and Knowles pins, right femur.  Patient has done well until two weeks ago when he noticed pain in his right hip."  The appellant could not complete basic training due to this injury and was found unfit for enlistment into the service.  

On a VA history and physical note dated in January 2007, the appellant stated that in service while stationed at Ft. Gordon, Georgia in 1979 he was hit by gunfire and underwent a right hip replacement that same year.  He also stated that he was discharged from the service after his surgery.

On his application for VA compensation benefits received in in January 2007, he stated that he broke his right hip in October 1979 in service at Augusta, Georgia while stationed at Fort Gordon.  He also claimed that he was honorably discharged from this period of service (February 1978 to April 1980).

On a February 2008 VA health summary note, the appellant indicated that he never served on a peace keeping operation or military intervention, and he never received hostile or friendly fire in a combat zone.

A VA examination was conducted in January 2012.  It was noted that the appellant underwent surgery on his right hip in 1980.  In an addendum dated in April 2013, the examiner stated that the appellant's current right leg condition was not increased by military service but is increased due to the natural progression of the disease/injury.

At his hearing in August 2013, the appellant stated that he was hit in the right leg by gunfire in Grenada when President Reagan ordered the invasion of Grenada sometime between late 1978 and late 1979.  

The Board notes that Ronald Regan became president on January 20, 1981.  During his administration, Operation Urgent Fury, an invasion of Grenada from October 25 to December 15, 1983, was conducted.  See Crain v. Principi, 17 Vet. App. 182, 187 (2003) (the Board may take judicial notice of facts not reasonably in dispute) (citing Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) and Fed. R. Evid. 201 (b)).  Clearly, the appellant could not have sustained a gunshot wound during the invasion of Grenada because he was not in service after July 12, 1980.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§  101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  

Initially, there is no competent evidence of record that the appellant has ever had any period of active duty or ACDUTRA besides the May to July 1980 period of ACDUTRA.  It also shows the appellant was in basic training during this period, which would seem inconsistent with someone who had been discharged from active duty only a few weeks previously, as is alleged.  Moreover, other inconsistencies in the Veteran's assertions raise a question as to his credibility.  

In this regard, the appellant has provided varying reports as to the origin of his right leg injury.  He has alleged that he was hit by gunfire at Ft. Gordon, Georgia in 1979.  However, after denying in a February 2008 VA health summary note that he ever served on a peace keeping operation or military intervention and stating that he never received hostile or friendly fire in a combat zone, he testified that he was hit in the right leg by gunfire in Grenada sometime between late 1978 and late 1979.  As noted above, the invasion of Grenada was not until 1983, after the Veteran was discharged from service.  Thus, the Veteran's contention that he suffered a gunshot wound in that invasion is inherently false.  In light of the significant inconsistencies in the alleged origin of his injuries, the Board finds the appellant's contentions are not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the individual involved is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the appellant in weighing credibility).  

As the competent and credible evidence is against a finding that the Veteran was shot in the right leg during service, the question in this case is whether the appellant's current right hip and right leg disabilities are related to his verified period of ACDUTRA.  

The Board places great probative weight on the notations made on his entrance examination in March 1980 that he had a scar of the entire length of the right lateral thigh, on the June 1980 EPSBD Proceedings indicating that he sustained his right leg injury years before his entrance into ACDUTRA in May 1980, and on the June 1980 service X-ray report finding an old fracture of the right lower extremity.  Thus, the evidence reflects the Veteran suffered from a right leg disability prior to his entrance on ACDUTRA.

A VA examination was conducted in January 2012.  It was reported that the appellant underwent surgery on his right hip in 1980.  In an addendum dated in April 2013, the examiner stated that the appellant's current right leg condition was not increased by military service but is increased due to the natural progression of the disease/injury.  The Board finds the examiner's opinion is entitled to great probative weight as it was made following examination of the appellant and review of the claims file, and includes adequate rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  None of the post-service medical records contains a medical opinion relating the appellant's current right hip or right leg disorder to his period of ACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

There is no indication that the appellant has specialized training in diagnosing orthopedic or neurologic disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hip and leg disabilities requires medical testing to identify and such can have many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, the appellant's opinion as to the etiology of his current disabilities is not a competent medical opinion, and the Board affords significantly greater weight to the VA examiner's opinion than to the Veteran's assertions.  Moreover, to the extent the Veteran is competent to state he suffered     a gunshot wound to his right leg that resulted in his injury, as noted above his contentions as to history of his injury are not credible.  

The competent and credible evidence fails to show the appellant's right hip and  right leg disability was incurred in or aggravated by the only verified period of ACDUTRA.  Accordingly, the preponderance of the evidence is against these claims and they are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a right hip disability is denied.

Service connection for a right leg disability is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


